Citation Nr: 0124231	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle fracture. 

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965, and from September 1990 to April 1991.  He also 
had active duty for training from August 1983 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied an 
application to reopen a claim of service connection for 
residuals of a right ankle fracture (service connection was 
previously denied in February 1969), and denied a claim of 
service connection for an anxiety disorder.  With regard to 
these issues, the veteran appeared and testified before the 
undersigned Board member at a July 24, 2001 hearing held at 
the RO.  (The issues on appeal will be addressed, in whole or 
in part, in the REMAND portion of this decision).  

Concerning the veteran's application to reopen the claim of 
service connection for a right ankle fracture, the Board 
notes that it is unclear from the available record whether 
the veteran wishes to pursue a claim of service connection 
for disability of the right foot other than the right ankle 
fracture residuals.  As the only right lower extremity issue 
developed for the Board's review relates solely to the ankle, 
should the veteran desire to pursue a separate claim for 
disability affecting the right foot other than the right 
ankle, he must initiate such a claim with the RO.  Because of 
the manner in which this case was developed for appellate 
review, the Board's jurisdiction is limited to the right 
ankle fracture, and the claim of service connection for an 
anxiety disorder.  

It also appears the veteran desires to pursue a claim of 
service connection for certain disabilities due to 
undiagnosed illnesses as a result of his service in Southwest 
Asia during the Persian Gulf War, pursuant to 38 C.F.R. 
§ 3.317 (2001).  Specifically, in addition to anxiety, the 
veteran has claimed that he suffers from symptoms of fatigue, 
fever, chest pain, sleeplessness, short-term memory loss, 
numbness, skin rash, and shortness of breath.  Since this 
issue has not been developed for the Board's review, it is 
hereby referred to the RO for additional development, as 
appropriate.  


FINDINGS OF FACT

1.  By a February 1969 rating decision, service connection 
for a right ankle fracture was denied by the RO.  The veteran 
did not appeal.

2.  Evidence received since the February 1969 denial, which 
was not previously before the RO, bears directly and 
substantially upon the veteran's claim of service connection, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's February 1969 denial of service connection for a 
right ankle fracture is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim of service connection for 
a right ankle fracture.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.156(a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that, by a February 1969 rating decision, the 
RO denied a claim of service connection for a right ankle 
fracture.  The veteran was advised of the RO's decision by a 
February l969 letter.  He did not appeal.  Because the veteran 
did not appeal, that decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

The Board has reviewed the evidence of record in conjunction 
with 38 C.F.R. § 3.156(a), and finds that new and material 
evidence has been received sufficient to reopen the 
previously denied claim.  The relevant evidence available to 
the RO in February 1969 included the following:  the 
veteran's service medical records (SMRs), which show that the 
veteran was seen and treated for a strained right ankle in 
February 1963; and a December 1968 VA examination report 
noting the veteran's history of a right ankle injury in 1963, 
but finding no disability affecting the right ankle.  

Evidence received after the February 1969 denial consists of 
the following:  a November 2000 examination report from a 
private physician, Gregory V. Dubay, DPM, which recites the 
history of the 1963 in-service right ankle injury and 
includes a diagnosis of degenerative joint disease of the 
lateral right ankle; and the veteran's variously dated 
written statements and transcript of his testimony before the 
Board on July 24, 2001. 

The Board finds that the newly received evidence tends to 
support the veteran's claim in a manner that was not shown in 
February 1969.  The veteran has now been diagnosed with a 
right ankle disability by a specialist, while the December 
1968 VA examination report showed no right ankle disability.  
Additionally, the veteran has provided additional details 
regarding the 1963 in-service injury.  These additional facts 
are not cumulative and shed greater light on what happened to 
the veteran during service and since.  Consequently, the 
Board finds that the evidence received since the February 
1969 denial is so significant that it must be considered to 
fairly decide the underlying claim of service connection.  
The claim of service connection for a right ankle fracture is 
reopened.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001) was enacted during the pendency 
of the veteran's appeal.  Although it might be argued that 
the claim to reopen should be first remanded so that the RO 
may address this issue in light of the new law, the Board 
points out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, this jurisdictional question must be addressed.  
Given the grant of the application to reopen, as explained 
above, the Board finds that the veteran is not prejudiced by 
the Board's action.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right ankle fracture is reopened; to this 
extent the veteran's appeal is granted.


REMAND

Since the enactment of the Veterans Claims Assistance Act of 
2000, VA has implemented regulations consistent with the new 
law.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Among other things, this law and its implementing 
regulations include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, as well as to afford a claimant an 
opportunity for a VA examination under certain circumstances.  
This change is, for the most part, applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (West Supp. 2001).  

Having decided that the veteran's right ankle claim ought to 
be reopened, the Board finds that further development by the 
RO is required before appellate review may be completed.  
Specifically, it does not appear that VA has undertaken the 
obligation to assist the veteran in obtaining medical nexus 
evidence that might help him substantiate his claim that a 
current right ankle disability is traceable to an injury 
(fracture) during service.  In order to fulfill this duty, a 
remand is required.  

In regard to the veteran's claim of service connection for an 
anxiety disorder, the Board notes that the SMRs show that the 
veteran was seen for anxiety in 1991.  However, it appears 
that VA has not provided the veteran with a psychiatric 
examination to determine whether he currently suffers from an 
anxiety disorder, and whether such anxiety disorder is 
related to service.  Such action is mandated by the Veterans 
Claims Assistance Act of 2000.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence relevant to his 
service connection claims for a right 
ankle fracture and an anxiety disorder. 

2.  The veteran should be scheduled for a 
VA orthopedic examination of the right 
ankle.  The examiner should review the 
claims file, examine the veteran, and 
undertake any and all clinical tests or 
studies deemed necessary to assess the 
nature of all current right ankle 
problems and their etiology.  The 
examiner should provide a diagnosis or 
diagnoses, and for each diagnosis offer 
an opinion as to the medical 
probabilities that each is attributable 
to the veteran's period of military 
service, including any injury (fracture) 
during service such as described by the 
veteran.  The opinions should be 
explained in the context of the entire 
record, especially the veteran's service 
medical records.  

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should review the claims file, examine 
the veteran in accordance with the 
requirements of the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-
IV), and undertake any and all clinical 
tests or studies deemed appropriate.  The 
examiner should offer an opinion as to 
whether the veteran suffers from an 
anxiety disorder, and if so, whether such 
a disability began in service or is 
otherwise attributable to psychological 
trauma sustained in service.  In so 
doing, the examiner should comment on the 
prior diagnoses of anxiety already of 
record.  The examiner should be asked to 
report all findings in detail, and to 
provide a rationale for all opinions 
rendered.

4.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and his accredited representative should be given 
an opportunity to respond to the supplemental statement of 
the case.  Thereafter, the claims file should be returned to 
this Board for further appellate review.  No action is 
required of the veteran until he receives further notice, but 
he may submit additional evidence and argument.  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



